NOT FOR PUBLICATION                         FILED
                   UNITED STATES COURT OF APPEALS                      DEC 17 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KULDEEP SINGH,                                 No.   17-71254

            Petitioner,                        Agency No. A201-232-245

v.

WILLIAM P. BARR, Attorney General,             MEMORANDUM*

            Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                          Submitted December 13, 2019**
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and PRATT,*** District
Judge

      Kuldeep Singh, a native and citizen of India, seeks review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Robert W. Pratt, Senior United States District Judge for the
Southern District of Iowa, sitting by designation.
Judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction

under 8 U.S.C. § 1252. We deny the petition for review.

      Reviewing the IJ’s reasoning and the BIA’s determination2 under “the highly

deferential ‘substantial evidence’ standard,” substantial evidence supports the

agency’s determination that there had been a fundamental change in circumstances

in India such that Singh no longer had a well-founded fear of persecution on account

of his political opinion. See Singh v. Holder, 753 F.3d 826, 830 (9th Cir. 2014)

(quoting Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010)). Both the BIA and

IJ recognized that Singh sought asylum3 based on his membership in the Shiromani

Akali Dal (Amritsar) party (“SAD”), also known as the SAD-Mann party, which

advocates for an independent state for Sikhs called Khalistan. At the time Singh fled

India, he faced persecution by the then-ruling Congress party because he was a SAD-

Mann member and active volunteer for the party. Since then, leadership in Punjab




      1
          Singh is now proceeding pro se (Dkt. # 36, 37).
      2
       See Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th Cir. 2012) (where the
BIA’s decision relies in part on the IJ’s reasoning, both are reviewed).
      3
       Singh’s appeal is limited to the agency’s denial of his asylum claim, not
withholding of removal or CAT protection.

                                          2
changed: the SAD-Badal party, which protects Sikh interests, rose to become the

ruling party in coalition with the Bharatiya Janata Party (“BJP”).4

      Indeed, country reports, articles, and other relevant documents examined by

the IJ and BIA reveal no recent persecution or mistreatment of SAD-Mann party

members; for example, a 2012 report by the Law Library of Congress for the U.S.

Department of Justice on the persecution of the SAD-Mann party notes that

“[r]elations between the Congress party and the Sikh community . . . appear to have

improved significantly.” This country conditions evidence, applied to Singh’s

individual circumstances as an unpaid volunteer and junior SAD-Mann member, led

the IJ and BIA to conclude that Singh would be unlikely to experience the type of

harm he suffered in the past, and we find no reason to disturb this conclusion. See

id. at 831–37.

      PETITION FOR REVIEW DENIED.




      4
         We do not consider Singh’s secondary argument that the BIA’s decision is
not supported by substantial evidence because a month before it was issued, the
Congress party won election in Punjab. Our review is limited to the administrative
record upon which the order of removal is based, 8 U.S.C. § 1252(b)(4)(A); Fisher
v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc), and Singh did not seek to
supplement or reopen the record for further factfinding based on the election’s
outcome, or move for reconsideration after the BIA issued its opinion. See Gomez-
Vigil v. INS, 990 F.2d 1111, 1116 (9th Cir. 1993) (detailing procedures for additional
factfinding). Singh had ample opportunity to request the BIA take notice of this
change but did not; we will not remand on these grounds. Fisher, 79 F.3d at 964.

                                          3